Title: To James Madison from George Joy, 31 May 1808
From: Joy, George
To: Madison, James



Dear Sir,
London 31st. May 1808

I have just dispatched for you by this Conveyance duplicate of my Letters of the 24th. Inst: and now while perusing the Newspapers rec’d from America P. Packet a Captn: Hopkins of Boston, just arrived from Cadiz, has ed into the Box with me at the New England.  I have met this Bon-homme once before in my Life, and believe he is esteemed a Man of truth.  He informs me that he saw at Cadiz a letter of the 8th. Inst. from Mr: Lear at Tangier to Mr: Montgomery at Alicant or Algesiras and sent by him to Señor Ysenardo announcing that the Algerines were fitting out all their Cruizers, and doubtless against the Americans, for it could be against no other nation.
Probable, as I cannot but think it, that you will receive this informatino thro’ an earlier Channell; yet as Captn: H. informs me, that, from the entire absence of any direct Conveyance, he is himself charged with a great number of letters for America, and the Thetis is coppered, esteemed a fast sailer, and has the advantage of being as far as Falmouth on her way, I hope this will be in time for her by the post just going, and rest very truly, Dr. Sir, Your friend & Servt.

Geo: Joy.


J: Q: Adams’s Reply to Pickering’s miserable Effort, is here and at Press.  I have not yet seen it, but Mr: Pinkney tells me it is very ably written.

